Title: Report on the Several Persons Employed in the Treasury Department, 3 January 1793
From: Treasury Department,Hamilton, Alexander
To: 



Treasury Department,January 3d. 1793.[Communicated on January 4, 1793]
[To the Speaker of the House of Representatives]
Sir,

I have the honor to transmit herewith, six lists, No. 1, 2, 3, 4, 5, 6, shewing the several persons employed in the different Offices of the Treasury Department, with the Salary allowed to each, And to be, with perfect respect,
Sir,   Your most obedient and humble servant,

Alexander HamiltonSecry. of the Treasy.
The Honorable,The Speaker of the House of Representatives

